UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-4349



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


SHARON RAEDELLE WOLFORD,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:06-cr-00113-TSE-1)


Submitted:     March 21, 2008                 Decided:   April 2, 2008


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas C. McNabb, Christopher M. Choate, MCNABB ASSOCIATES, PC,
Houston, Texas, for Appellant.    Chuck Rosenberg, United States
Attorney, Paul Torzilli, Meredith Mills, Special Assistant United
States Attorneys, Gene Rossi, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sharon Raedelle Wolford was found guilty by a jury of

conspiracy to distribute oxycodone, methadone, and cocaine and to

distribute Schedule II controlled substances near a school (Count

1), and two counts of distributing oxycodone (Counts 3, 4).     She

was sentenced to 108 months of incarceration.   On appeal, Wolford

raises two issues: (1) whether the district court erred by failing

to sua sponte order a competency hearing, and (2) whether she

received ineffective assistance of trial counsel.   For the reasons

that follow, we affirm.

           First, we find no abuse of discretion by the district

court for failing to order a competency hearing.      United States

v. Mason, 52 F.3d 1286, 1289 (4th Cir. 1995) (stating review

standard). Second, Wolford has failed to meet the demanding burden

of showing ineffective assistance of trial counsel on direct

appeal.    Claims of ineffective assistance of counsel are not

cognizable on direct appeal, unless it conclusively appears from

the record that counsel provided ineffective assistance.     United

States v. James, 337 F.3d 387, 391 (4th Cir. 2003); United States

v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).   Rather, to allow

for adequate development of the record, claims of ineffective

assistance generally should be brought in a 28 U.S.C. § 2255 (2000)

motion.   United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).




                               - 2 -
          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -